Title: From George Washington to Meshech Weare, 31 July 1782
From: Washington, George
To: Weare, Meshech


                  
                     
                     Dear Sir,
                     Head-Quarters, 31st July 1782
                  
                  I was not till last Evening honored with your Letter of the 3d of this Month, accompanied by one from Genl Bailey, & another from Captn Johnson.
                  I am exceedingly pained at the reiterated Accounts of the Distress which subsists in the Territory of Vermont, the more so as I feel myself incompetent to giving any Relief.  These Troubles, my dear Sir, appear to me to take their Rise from the Dispute which subsists respecting the Territory of Vermont—as it gives Occasion not only to parties and Divisions within themselves, but also encourages the Enemy to continue their Attempts & Designs among them, which will undoubtedly be aided by artful Men within that Territory so long as the Occasion exists.  This Sentiment evinces to my Mind the great Necessity of some Measures being adopted to determine this Dispute, which only can be done by Congress or the concurrent Agreement of the States concerned.  So long as this Dispute of Territory subsists, the parties, Divisions and Troubles, both external and internal, will, I imagine, encrease.  Are there no Means, my dear Sir, of bringing this troublesome Matter to a Conclusion?  If possible, it should be terminated in some Way or another—the particular Mode is not for me to mention—I only give it as my Opinion, that this Measure will prove the greatest Remedy I can devise to allay the Troubles which now exist.
                  My Sentiments on Captn Johnson’s Situation were given to him in a Letter I wrote him some Time ago.  I am still willing to concur in any consistent Means for Exchange that can be devised, but at present I have none within my Reach.  I have the Honor to be, Dear Sir, Your very humble Servant
                  
                     Go: Washington
                  
               